COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Juan Cerda Alvarado v. The State of Texas

Appellate case number:    01-14-00894-CR

Trial court case number: 11-DCR-058831

Trial court:              240th District Court of Fort Bend County

        Appellant’s brief was originally due on April 10, 2015. When we received no response
to past due notices, we abated and remanded to the trial court for a hearing to determine why the
brief had not been filed. The trial court appointed Stacy Jones as attorney and set a brief
deadline for November 14, 2015. One motion for extension was filed and granted until October
29, 2015. Notice of late brief issued on November 9, 2015. Another motion for extension was
filed and granted until December 16, 2015. We noted that no further extensions would be
granted absent exceptional circumstances. Another notice of late brief issued on December 30,
2015. A response was due on January 11, 2016, but none was filed.
        On January 21, 2016, we issued another order, abating the appeal and remanding to the
trial court for a hearing to determine why no brief had been filed. The trial court held a hearing
on February 8, 2016, and determined that appellant does wish to pursue his appeal, but that
appointed counsel, Stacy Jones filed a motion to withdraw, claiming she had a mental, emotional
or psychological condition that impairs her fitness and prevents her from filing a brief. The trial
court granted Jones’ motion to withdraw and appointed new counsel, David Disher, and set a
briefing deadline for March 9, 2016. The trial court also noted that this is a complex appeal and
that new counsel might require further extensions.
       We reinstate the case on the active docket, and set the brief due on March 9, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: February 11, 2016